         Case 1:18-cv-10421-NMG Document 77 Filed 11/14/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
_________________________________________
                                            )
SINOVAC BIOTECH LTD.,                       )
                                            )
            Plaintiff,                      )
v.                                          )    No. 18-cv-10421-NMG
                                            )
1GLOBE CAPITAL LLC, et al.,                 )
                                            )
            Defendants.                     )
__________________________________________)
                                            )
1GLOBE CAPITAL LLC,                         )
                                            )
            Third-Party and Counterclaim    )
            Plaintiff, Individually and     )
            Derivatively,                   )
v.                                          )
                                            )
SINOVAC BIOTECH LTD.,                       )
                                            )
            Counterclaim and Nominal        )
            Defendant,                      )
                                            )
      and                                   )
                                            )
WEIDONG YIN and NAN WANG                    )
                                            )
            Third-Party Defendants.         )
__________________________________________)

                       1GLOBE CAPITAL’S NOTICE OF APPEAL

       Please take notice that Defendant and Third-Party and Counterclaim Plaintiff 1Globe

Capital LLC (“1Globe Capital”) hereby appeals to the United States Court of Appeals for the

First Circuit from the Memorandum & Order dated October 15, 2018 (entered on October 16,

2018, Dkt. 73) denying 1Globe Capital’s motion for a preliminary injunction.
         Case 1:18-cv-10421-NMG Document 77 Filed 11/14/18 Page 2 of 2



 Dated: November 14, 2018                       Respectfully submitted,


                                                /s/Ian D. Roffman
                                                 Ian D. Roffman (BBO# 637564)
                                                 iroffman@nutter.com
                                                 Matthew J. Connolly (BBO# 676954)
                                                 mconnolly@nutter.com
                                                 Nutter McClennen & Fish LLP
                                                 Seaport West, 155 Seaport Blvd.
                                                 Boston, Massachusetts 02210
                                                 Telephone: (617) 439-2000
                                                 Facsimile:    (617) 310-9000

                                                Attorneys for 1Globe Capital LLC




                               CERTIFICATE OF SERVICE

       I certify that on this day of November 14, 2018, this document (filed through the ECF

system) will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants.

                                                    /s/Ian D. Roffman
                                                    Ian D. Roffman




                                               2
